Citation Nr: 1145184	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-24 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cerebellar atrophy/spinocerebellar degeneration.  

2.  Entitlement to service connection for chronic peripheral neuropathy due to Agent Orange Exposure.


REPRESENTATION

Appellant represented by:	Leslie Thorton, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, L.E., and C.C.



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1964 to March 1967, with over 11 months of service in Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran, L.E., and C.C presented testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in January 2011, and a transcript of the Board hearing is associated with his claims folder.  


FINDING OF FACT

The Veteran's cerebellar atrophy, spinocerebellar degeneration, and chronic peripheral neuropathy are related to in-service Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cerebellar atrophy/spinocerebellar degeneration are met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2011).

2.  The criteria for service connection for chronic peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claims for service connection have been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

The Veteran seeks service connection for cerebellar atrophy/spinocerebellar degeneration, and for peripheral neuropathy, and has appealed the RO's August 2006 decision denying service connection for the same.  

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  VA currently does not recognize cerebellar atrophy, spinocerebellar degeneration, or chronic peripheral neuropathy as associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service personnel records show that this Army Veteran served in Vietnam during the Vietnam Era, and so he will be presumed to have been exposed to Agent Orange during such service.  38 U.S.CA. § 1116; 38 C.F.R. § 3.307.  

The Veteran's cerebellar degeneration was first diagnosed in August 1988, with indications that it had existed for some time before then.  His private physician, who has treated him for this and his other claimed disorders since 1988, indicated in January 2011 that he has considered a number of factors involved in determining the etiology of the Veteran's cerebellar atrophy, spinocerebellar degeneration, and chronic peripheral neuropathy, and that the only probable cause of the Veteran's conditions given his medical history and their course since initial onset is his Agent Orange exposure in service.  He noted that Agent Orange contains dioxin, a chemical known to cause damage to the human nervous system, and that the Veteran's symptoms which he detailed are consistent with the type of damage that dioxin would cause to the nervous system.  He could find no other plausible cause for the Veteran's conditions.  Therefore, he concluded that it was more likely than not that the Veteran's conditions were caused by his exposure to Agent Orange in service.  There is also no opinion of record that contradicts the opinion of the Veteran's private physician.

Consequently, based on the above evidence, the Board finds that service connection is warranted for cerebellar atrophy/spinocerebellar degeneration, and for chronic peripheral neuropathy.  Simply put, the most competent and persuasive evidence of record indicates that they were caused by in-service Agent Orange exposure.  


ORDER

Service connection for cerebellar atrophy/spinocerebellar degeneration is granted.  

Service connection for peripheral neuropathy is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


